Filed 9/9/22 P. v. Singh CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F082911
           Plaintiff and Respondent,
                                                                          (Tulare Super. Ct. No. PCF405768)
                    v.

 BALWINDER SINGH,                                                                         OPINION
           Defendant and Appellant.



                                                   THE COURT *
         APPEAL from a judgment of the Superior Court of Tulare County. Stephen
Drew, Judge.
         Mi Kim, under appointment by the Court of Appeal, for Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez, Lewis A.
Martinez, and Amanda D. Cary, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




         * Before     Levy, Acting P. J., Poochigian, J. and Detjen, J.
                                    INTRODUCTION
       Appellant and defendant Balwinder Singh argued with Surender Kumar
(Surender)1 and stabbed him at least twice, including inflicting a chest wound that nicked
an artery and caused extensive internal bleeding. Defendant was charged with attempted
premeditated murder. At trial, there was evidence both men had been drinking. Surender
testified that defendant stabbed him because he refused to make an insulting TikTok
video with defendant. Defendant testified that Surender physically assaulted him, he
pulled the knife in self-defense, and Surender was accidentally stabbed.
       The court granted defendant’s motion to instruct the jury that it could consider
evidence of defendant’s alleged voluntary intoxication as to whether he had the specific
intent to kill required for both the charged offense of attempted murder and the lesser
included offense of attempted voluntary manslaughter. When the court read the
instruction to the jury, however, it gave the voluntary intoxication instruction as it related
to attempted murder but failed to include language that voluntary intoxication was also
relevant for the specific intent required for attempted voluntary manslaughter. The court
correctly instructed the jury on the defense theories of perfect self-defense and accident.
       Defendant was found not guilty of attempted murder and convicted of the lesser
included offense of attempted voluntary manslaughter, with enhancements found true for
the infliction of great bodily injury and personal use of a deadly weapon. He was
sentenced to an aggregate term of seven years in prison.
       On appeal, defendant argues the court failed to properly instruct the jury on
attempted voluntary manslaughter, specific intent, and voluntary intoxication, and these
instructional errors violated his due process right to present a defense and require reversal
of his conviction. We affirm.


       1We refer to certain parties by their first names because of their common last
names; no disrespect is intended.


                                              2.
                                         FACTS
         Defendant and Surender knew each other because they were from the same village
in India. They were both truck drivers but worked for different companies. About 10 or
15 days before the charged incident, defendant called Surender, said he wanted to work
for Surender’s employer, and asked for the telephone number. Surender said he would
talk to his company and let defendant know.
         On the evening of November 28, 2020, defendant again called Surender, who
lived in Bakersfield. Surender missed the call, called defendant back, and invited him to
his house. Defendant said he was at a truck stop in Tulare, asked Surender to meet him
there, and again asked for the trucking company’s telephone number.
         Surender picked up his friend, Mukesh Kumar (Mukesh), and drove to the Flying
J. Truck Stop in Tulare. Surender did not drink anything before he left Bakersfield.
         Sometime after midnight on November 29, 2020, Surender and Mukesh arrived at
the truck stop. They found defendant sitting in his semitruck that was parked in the lot.
Surender parked his Audi vehicle near the truck, and they joined defendant in the truck’s
cab. Surender had brought food and Jameson whiskey for defendant. Defendant ate the
food and suggested they have a drink. Surender had two or three cups of whiskey and
defendant drank from the bottle. Mukesh testified that he did not drink anything that
night.
         They ran out of alcohol and defendant suggested they get some more. They got
into Surender’s car, and he drove to a liquor store. Defendant told him to buy more
Jameson, and Surender paid for it. Surender drove back to the truck stop, and the three
men returned to the cab of defendant’s truck. Surender testified that defendant was the
only person who continued to drink; Surender and Mukesh did not drink after they
returned from the liquor store.
         Surender and Mukesh testified that defendant asked Surender to make a TikTok
video with him. Defendant said he wanted to use “cuss” and “abusive” words on the

                                            3.
video about certain people. Surender refused and said he would not say anything abusive
about someone.
       Surender testified that defendant became angry, said they were from the same
village and Surender should help him, and an argument ensued. Surender and Mukesh
got out of defendant’s truck and went back to their car. Surender testified that as he got
out of defendant’s truck, defendant made a swinging motion toward him, and he was
afraid defendant was going to attack him.
Defendant Stabs Surender
       Surender got into the driver’s seat of his car and Mukesh was in the front
passenger seat. Surender felt the effect of his prior drinks, but he was not drunk.
Defendant circled around Surender’s car, and then got into the front passenger seat and
Mukesh moved into the backseat.
       Surender testified that he told defendant, “We are from the same village. I came
from a distance to meet you. I brought food for you and I came along with my brother,
and you are behaving like this to me.”
       Surender testified that defendant was holding a folding knife, and he listened to
defendant with his head bowed. Defendant became angry, pulled out the knife, and
stabbed Surender three or four times in the chest and arm while Surender sat in the
driver’s seat of his car. Mukesh testified that it was dark, and he saw defendant’s hand
make a stabbing movement, but he did not see the knife.
       Surender got out of his car and could not understand what happened. Mukesh
helped Surender into the truck stop’s convenience store and asked for help. Surender
collapsed inside the store and lost consciousness; the employees called 911 and applied
pressure to his stab wounds.
Initial Investigation
       At 12:50 a.m., Officer Brianna Blank of the Tulare Police Department arrived at
the truck stop and found Surender lying inside the store. Surender had a stab wound on

                                             4.
the right side of his chest that was about an inch long and actively bleeding; an employee
was holding a towel over the wound. Surender was not in possession of a weapon.
       Corporal Eric Wilson interviewed Mukesh, who did not speak very much English
but directed him to Surender’s car, an Audi, that was in the parking lot. Wilson
approached the Audi and found defendant sitting in the driver’s seat with his head down.
The Audi’s doors were closed, and the engine was running. Wilson and his partner had
to bang on the car doors to get defendant’s attention.
       Defendant got out of Surender’s car. There was a pool of blood on the driver’s
seat, and blood drops leading from the driver’s door to the front of the store.
       Corporal Wilson testified thatdefendant appeared intoxicated, lethargic, and
impaired. Wilson did not recall if he smelled alcohol on defendant’s breath. Wilson
asked defendant if he was injured, and defendant pulled up his pants and pointed to his
leg. Defendant did not have any visible injuries. There was a black folding knife in his
right pocket, with a blade that was three and one-half inches long.
       Later that night, Detective Scott interviewed Mukesh through a telephonic
translation service. Mukesh said they went to the truck stop to confront defendant about
a TikTok video he previously made.2 Surender and defendant sat in the front seats of
Surender’s car, and Mukesh sat in the back seat. Surender and defendant started to argue
about the video. Mukesh saw defendant swing his arms at Surender twice, but he did not
see a knife.
Surender’s Injuries
       Surender was taken to Kaweah Delta Hospital. The emergency room physician
who treated him testified that Surender had two linear lacerations on the right side of his
chest that penetrated his chest cavity about three inches, nicked an artery, and resulted in

       2On cross-examination, Mukesh, who testified with the assistance of a translator,
denied he previously told an officer that they went to Tulare so Surender could confront
defendant about a video defendant previously posted on TikTok.


                                             5.
blood pooling on the right side of his chest. Surender lost a significant amount of blood,
approximately two liters, that consisted of 40 percent of his body’s volume. He also had
a laceration on his left hand, and a cut near his shoulder. Surender remained unconscious
in the intensive care ward for three days.
       When he was initially treated in the emergency room, Surender’s blood -alcohol
level was 0.22 percent.
Surender’s Pretrial Statements
       On December 3, 2020, while he was still in the hospital, Detective Scott
interviewed Surender with the assistance of a translator. Surender said that he invited
defendant to his house in Bakersfield, but defendant never showed up and they eventually
made contact in Tulare. When they met, the three men drank alcohol, went to buy more
alcohol, and then got into defendant’s truck cab to continue drinking.
       Surender said they started talking about videos defendant previously posted on
TikTok. Surender told Detective Scott that defendant made derogatory comments in the
videos about the Punjabi and Muslim cultures. Surender never said that defendant
wanted to make a TikTok video with him that night.
       Surender said he told defendant to stop making the videos because they would
cause problems for their families in India. Surender said defendant was using a knife to
cut up food, and he suddenly swung the knife at Surender and cut his hand while they
were in the truck’s cab.
       Surender said he ran to his car and got into the driver’s seat. Defendant also ran to
the car, got into the passenger seat, and stabbed Surender in the chest once. 3


       3  On cross-examination, Surender admitted he told Detective Scott that they were
in the truck’s cab, defendant was cutting salad with a knife, and defendant stabbed him in
the hand. On further examination, Surender conceded he was not stabbed while he was
in defendant’s truck, and he may not have been clear when he made his statement about
what happened. Surender also testified that his first language was Hindi, but he was
interviewed with a Punjabi translator. Surender knew some Punjabi and could

                                             6.
Defendant’s Trial Testimony
       Defendant testified at trial that he had lived in the United States for 25 years.
Defendant stated that Surender called and insisted on meeting him in Tulare that night.
When Surender arrived, he had a bottle of whiskey, but it was nearly empty, and
defendant thought Surender and Mukesh had been drinking during their trip to Tulare.
       Defendant testified that Surender and Mukesh got into his truck’s cab, and they
finished the rest of the bottle. Surender said they needed to buy more liquor, and they
went to a liquor store in Surender’s car. Surender wanted defendant to return to his home
in Bakersfield, but defendant refused. They went back to the truck stop and again got
into defendant’s truck cab.
       Defendant testified that he was drunk, and Surender and Mukesh were more
intoxicated that he was.
       Defendant testified that he was using a knife to cut lettuce for a salad. Surender
and Mukesh wanted defendant to make a TikTok video insulting certain people.
Defendant refused. Surender grabbed defendant’s neck with both hands, and Mukesh
punched defendant in the face three or four times. Defendant told them to get out, and
they left the truck.
       A few minutes later, defendant got out of his truck to use the restroom at the truck
stop. He still had the knife that he used to cut the lettuce. Surender and Mukesh were
standing behind Surender’s car. Surender walked up to defendant and asked if he called
the police. Defendant said no, and that they should leave because they were drunk.
       Surender kicked defendant in the leg and groin. Defendant told Surender to stay
away from him, but Surender kept coming at him aggressively.




understand the translator, but he had problems communicating with that person, who did
not know much Hindi.

                                              7.
       Defendant testified that he pulled his knife because this was Surender’s second
attack on him, Mukesh was directly behind Surender, and defendant was afraid both
Surender and Mukesh would attack him.
       Defendant held the knife in his right hand, extended his arm, and waved around
the knife. Surender told defendant that he could not stab him, lunged at defendant, and
Surender “got struck with the knife once I think.”
       Defendant was not trying to stab or kill Surender, he only wanted to scare him, but
Surender “was kind of jumping toward me … and I had the knife in my hand and I think
maybe once” stabbed him. Defendant insisted the stabbing occurred in the parking lot
behind Surender’s car, and not in Surender’s car.
       After defendant stabbed him, Surender and Mukesh went into the store at the truck
stop. Defendant testified that he got back into his truck and did not enter Surender’s car
or start the engine. Defendant was going to call 911 but did not make the call because he
figured someone in the store would do that, and he did not know the address of the truck
stop. He waited in his truck for the police arrive.
       On cross-examination, defendant testified that he was drunk, but he had a clear
memory of most of the night. He was interviewed at the scene by an officer, but he was
unable to explain what happened because he did not speak English well.
       Also on cross-examination, defendant admitted that a TikTok video was made on
his account from his cell phone that night, the video showed defendant hold up his knife
to the camera, and it could have been the same knife he used to stab Surender. Defendant
testified Surender grabbed his cell phone and forced him to make the video.
Rebuttal
       Detective Scott testified that he interviewed Mukesh at the scene, and Mukesh did
not appear intoxicated or impaired. There was no blood or splatter found behind
Surender’s parked car.



                                             8.
                                 PROCEDURAL HISTORY
       On February 10, 2021, an information was filed in the Superior Court of Tulare
County charging defendant with count 1, attempted premeditated murder (Pen. Code,
§§ 664, 187, subd. (a)),4 with the special allegations that defendant personally inflicted
great bodily injury (§ 12022.7, subd. (a)) and personally used a deadly or dangerous
weapon, a knife (§ 12022, subd. (b)(1)). Defendant pleaded not guilty and denied the
special allegations.
       On April 14, 2021, defendant’s jury trial began.
Instructional Conference
       Defendant’s sole appellate contention is that the court failed to correctly instruct
the jury on attempted voluntary manslaughter, specific intent, and voluntary
manslaughter. We thus turn to the instructions given in this case.
       During the instructional conference, the court agreed to instruct the jury on
attempted voluntary manslaughter as the lesser included offense of the charged crime of
attempted murder.
       The court addressed defendant’s request for CALCRIM No 3426 on voluntary
intoxication. The prosecutor objected because there was insufficient evidence defendant
was intoxicated.
       The court found there was sufficient evidence defendant was intoxicated based on
the officer’s testimony about defendant’s condition when he was initially contacted in
Surender’s car. The court agreed the instruction would include language that defendant’s
voluntary intoxication could undermine his specific intent to kill for the charged offense
of attempted premeditated murder.
       Defense counsel argued the voluntary intoxication instruction also applied to the
lesser included offense of attempted voluntary manslaughter. The prosecutor disagreed

       4   All further statutory references are to the Penal Code unless otherwise stated.


                                               9.
because the lesser offense did not require the specific intent to kill and was only a general
intent crime. Defense counsel replied that an attempt to commit voluntary manslaughter
was a specific intent crime.
       The court said defense counsel was correct. Defense counsel asked the court to
modify CALCRIM No. 3426 on voluntary intoxication so that it also addressed attempted
voluntary manslaughter, and the court agreed.

              “[DEFENSE COUNSEL]: So it applies to both the attempted
       murder and the lesser included. And then I ask the Court to strike
       voluntary intoxication as not a defense to a general intent crime as there is
       none alleged.

             “THE COURT:          Okay. So you are just saying you may not
       consider evidence of voluntary intoxication for any other purpose.

                “[DEFENSE COUNSEL]: Right.

                “THE COURT:         That’s what I’ll give.”
                                 THE INSTRUCTIONS
       The court gave the following instructions, as relevant to defendant’s contentions
on appeal about the voluntary intoxication and attempted voluntary manslaughter
instructions.
Intent and Attempted Murder
       The court gave CALCRIM Nos. 600 and 601 on the elements of attempted
premeditated murder, which stated in relevant part:

       “The defendant is charged with attempted murder. To prove that the
       defendant is guilty of attempted murder the People must prove that: [¶]
       One, the defendant took at least one direct but ineffective step towards
       killing another person. And two, the defendant intended to kill that
       person.” (Italics added.)
       The court gave CALCRIM No. 251 on intent:

       “… For you to find a person guilty of the crime of attempted murder or to
       find the allegations of great bodily injury and use of a dangerous or deadly
       weapon true, the person … must not only show he intentionally commit the

                                             10.
        prohibited act, but must do so with a specific intent. The act and specific
        intent required are explained in the instruction for that crime or allegation.
        [¶] The specific intent required for the crime of attempted murder is intent
        to kill.” (Italics added.)
        As will be explained below, this instruction did not state that the specific intent
was also required for the lesser included offense of attempted voluntary manslaughter,
and that it was the intent to kill.
Attempted Voluntary Manslaughter; Imperfect Self-defense
        The jury was instructed with CALCRIM No. 604, the lesser included offense of
attempted voluntary manslaughter based on imperfect self-defense, that stated in relevant
part:

        “An attempted killing that would otherwise be attempted murder is reduced
        to attempted voluntary manslaughter if the defendant attempted to kill a
        person because he acted in imperfect self-defense. [¶] If you conclude the
        defendant acted in complete self-defense, his action was lawful and you
        must find him not guilty of any crime. The difference between complete
        self-defense and imperfect self-defense depends on whether the defendant’s
        belief in the need to use deadly weapon was reasonable.

        “The defendant acted in imperfect self-defense if: [¶] One, the defendant
        took at least one direct but ineffective step towards killing a person. [¶]
        Two, the defendant intended to kill when he acted. [¶] Three, the
        defendant believed that he was in imminent danger of being killed or
        suffering great bodily injury. [¶] And four, the defendant believed that the
        immediate use of force was necessary to defend against danger. [¶] But
        five, at least one of the defendant’s belief [sic] was unreasonable….”5
        (Italics added.)
Attempted Voluntary Manslaughter; Heat of Passion
        The jury was next instructed with CALCRIM No. 603, the lesser included offense
of attempted voluntary manslaughter based on heat of passion, that stated in relevant part:




        5 As will be explained below, the court read the first page of the pattern instruction
of CALCRIM No. 604, later realized it omitted additional language, and read the rest of
this instruction just before the concluding instructions.

                                              11.
              “An attempted killing that would otherwise be attempted murder is
       reduced to attempted voluntary manslaughter if the defendant attempted to
       kill someone because of a sudden quarrel or in the heat of passion. [¶]
       Defendant attempted to kill someone because of a sudden quarrel or in the
       heat of passion if:

              “One, the defendant took at least one direct but ineffective step
       toward killing a person. [¶] Two, the defendant intended to kill that
       person. [¶] Three, the defendant attempted the killing because he was
       provoked. [¶] Four, the provocation would have caused a person of
       average disposition to act rashly and without due deliberation, that is, from
       passion rather than from judgment. [¶] And give, the attempted killing was
       a rash act done under the influence of intense emotion that obscured the
       defendant’s reasoning or judgment…. [¶] [The] People have the burden of
       proving beyond a reasonable doubt that the defendant attempted to kill
       someone and was not acting as a result of a sudden quarrel or in the heat of
       passion. If the People have not met this burden, you must find the
       defendant not guilty of attempted murder.” (Italics added.)
The Enhancements
       The court gave CALCRIM Nos. 3145 and 3160 on the enhancements for personal
use of a deadly weapon and infliction of great bodily injury, that the jury had to
determine if each allegation was true if it found defendant guilty of either attempted
murder or attempted voluntary manslaughter. CALCRIM No. 3145 further stated in
relevant part that “[s]omeone personally uses a deadly weapon if he intentionally stabbed
[Surender]. [¶] The People have the burden of proving each allegation beyond a
reasonable doubt. If the People have not met this burden, you must find that the
allegation has not been proved.” (Italics added.)
Voluntary Intoxication
       The court next gave CALCRIM No. 3426 on voluntary intoxication.

       “You may consider evidence, if any, of the defendant’s voluntary
       intoxication only in a limited way. You may consider that evidence only in
       deciding whether the defendant acted with specific intent. [¶] A person is
       voluntarily intoxicated if he or she becomes intoxicated by … willingly
       using an intoxicating drug, drink, or other substance knowing that it could
       produce an intoxicating effect, or willingly assuming the risk of that effect.
       [¶] In connect with the charge in Count 1, the People have the burden of

                                            12.
       proving beyond a reasonable doubt that the defendant acted with specific
       intent to kill. If the People have not met this burden, you must find the
       defendant not guilty of attempted murder. You may not consider evidence
       of voluntary intoxication for any other purpose.” (Italics added.)
Instructions on Complete Defenses
       Defendant relied on two complete defenses. The court gave CALCRIM No. 3404
on accident:

       “The defendant … is not guilty of Count 1 or the lesser included offenses if
       he acted without the intent required for the crime, but acted instead
       accidentally. You may not find the defendant guilty of Count 1 or [the]
       lesser included offenses unless you are convinced beyond a reasonable
       doubt that he acted with the required intent.” (Italics added.)
       The court also gave CALCRIM No. 3470 on perfect self-defense.

       “Self-defense is a defense to Count 1 and lesser included offenses. The
       defendant is not guilty of the crimes if he used force against the other
       person in a lawful self-defense. The defendant acted in lawful self-defense
       if: [¶] One, the defendant reasonably believed that he was in imminent
       danger of being touched unlawfully. [¶] … [T]wo, defendant reasonably
       believed that the immediate use of force was necessary to defend … against
       that danger. [¶] And three, the defendant used no more force than was
       reasonably necessary to defendant against that danger…. [¶] [¶] The
       People have the burden of proof beyond a reasonable doubt that the
       defendant did not act in lawful self-defense. If the People have not met this
       burden, you must find that the defendant [is] not guilty of Count 1 and any
       lesser included crimes.”
Correction of Instructions
       As the court was about to complete reading the instructions, it advised the parties
that it had omitted part of the instruction on imperfect self-defense. The court read the
paragraphs from the second page of CALCRIM No. 604 that it had earlier omitted,
defining the rest of the elements for attempted voluntary manslaughter based on
imperfect self-defense.

       “… In evaluating the defendant’s belief, consider all the circumstances that
       were known and appeared to defendant. If you – if you find that [Surender]
       threatened or harmed the defendant in the past, you may consider that


                                            13.
       information in evaluating the defendant’s beliefs. [¶] The People have the
       burden of proof beyond a reasonable doubt that the defendant was not
       acting in imperfect self-defense. If the People have not met this burden,
       you must find the defendant not guilty of attempted murder.” 6
Closing Arguments
       In closing argument, the prosecutor argued the evidence established beyond a
reasonable doubt that defendant committed an attempted premeditated murder because he
stabbed Surender multiple times, including in the chest, the stabbing was not an accident,
and defendant took his time and waited until he got into Surender’s car to stab him. The
prosecutor argued the same evidence undermined any claim of imperfect self-defense
because defendant intended to kill Surender, and he was not in any immediate danger of
being harmed since he was alone in his truck, got out, entered Surender’s car, and then
started to stab him.
       The prosecutor asserted defendant’s version was undermined by the evidence of
blood inside Surender’s car and on the driver’s seat, and the blood drops leading from the
driver’s seat into the store. There was no evidence of blood behind Surender’s car, where
defendant claimed the incident occurred. As for the alternate theory of attempted
manslaughter, the prosecutor asserted that a disagreement about a TikTok video was
insufficient to constitute provocation and heat of passion.
       In her closing argument, defense counsel argued defendant’s trial testimony was
credible and established that Surender was the aggressor. Counsel argued Surender’s
trial testimony was not credible because he gave inconsistent pretrial statements at the
hospital about what happened. Defense counsel acknowledged there were some

       6 Defense counsel did not object to the court’s reading of the instructions and has
not raised any appellate issues based on the sequence. The general rule is that the order
in which instructions are given is immaterial and is left to the sound discretion of the trial
court. (People v. Sanders (1990) 51 Cal.3d 471, 519; People v. Carrasco (1981)
118 Cal.App.3d 936, 942.) This is particularly true where, as here, the jury was
instructed with CALCRIM No. 200, to consider all of the instructions together. (People v.
Sanders, at p. 519.)


                                             14.
inconsistencies in defendant’s testimony as to where the stabbing occurred, but defendant
admitted he was drunk that night and may not have remembered what happened, and
counsel suggested Surender may have fallen back into the driver’s seat of his car after he
was stabbed to account for the blood in his vehicle.
       Defense counsel argued defendant’s testimony was credible, that the two men
threatened him, defendant pulled out the knife as a warning, and he acted in self-defense,
as stated in CALRIM No. 3470.
       Defense counsel acknowledged that if the jury found defendant made a volitional
movement with the knife, “meaning he intentionally thrust the knife at Surender, that he
intentionally stabbed him, that he intentionally made contact with him, then, it wasn’t an
accident.” If the jury instead believed the stabbing was an accident because Surender
lunged at defendant, as defined in CALCRIM No. 3404, then defendant was not guilty of
any offense. “And if you find that it was an accident then it’s a not guilty verdict. If you
find that [defendant] acted in self-defense, it’s a not guilty verdict.”
       Defense counsel further argued the prosecution had to prove beyond a reasonable
doubt “that this wasn’t an accident and [defendant] didn’t act in self-defense, that [he],
this middle aged truck driver, father of two wanted to kill this man over a TikTok video?
That’s what you would need to find my client guilty of attempted murder or attempted
involuntary manslaughter.” Counsel asked the jury to find defendant not guilty of both
attempted murder and attempted voluntary manslaughter.
       Defense counsel did not address voluntary intoxication as it related either to
attempted murder or attempted voluntary manslaughter.
       In rebuttal, the prosecutor noted Surender’s pretrial statements were made in the
hospital after he lost 40 percent of his blood volume and had been unconscious for three
days, and he had problems communicating with the translator. Surender’s trial testimony
was consistent with Mukesh’s account of what happened. The prosecutor argued the
evidence undermined defendant’s claims that the stabbing occurred behind Surender’s car

                                              15.
and in the parking lot, that he only stabbed Surender once by accident, and that the
officers arrested him while he was sleeping inside his truck’s cab.
       Also in rebuttal, the prosecutor addressed the voluntary intoxication instruction,
and argued that defendant claimed he was less intoxicated than Surender, so that he was
still capable of forming the specific intent to kill him.
Verdict and Sentence
       On April 16, 2021, the jury found defendant not guilty of attempted murder, and
guilty of the lesser included offense of attempted voluntary manslaughter (§§ 664, 192,
subd. (a)) and found both special allegations true.
       On May 24, 2021, the court imposed an aggregate sentence of seven years, based
on the midterm of three years, plus consecutive terms of one year for the deadly weapon
enhancement and three years for the great bodily injury enhancement.
       The court imposed a restitution fine of $2,100 (§ 1202.4, subd. (b)) and suspended
the parole revocation fine in the same amount (§ 1202.45); imposed a court operations
assessment of $40 (§ 1465.8) and a criminal conviction assessment of $30 (Gov. Code,
§ 70373); with victim restitution in an amount to be determined (§ 1202.4, subd. (f)).
       Defendant filed a timely notice of appeal.
                                        DISCUSSION
       Defendant argues that while the trial court agreed to instruct the jury that
voluntary intoxication was relevant to the specific intent required for both attempted
murder and attempted voluntary manslaughter, CALCRIM No. 3426 stated that voluntary
intoxication was relevant only to attempted murder and did not refer to the lesser
included offense of attempted voluntary manslaughter.
       Defendant further notes that the attempted voluntary manslaughter instructions in
CALCRIM Nos. 603 and 604 correctly stated the offense required the intent to kill, but
the court failed to modify CALCRIM No. 251 to state that attempted voluntary
manslaughter was a specific intent crime, that would have referred the jury back to the

                                              16.
instruction that voluntary intoxication negated the specific intent to kill for the lesser
included offense. Defendant argues these instructional errors were prejudicial.
       We begin with the elements of the charged and lesser included offenses, and when
an instruction on voluntary intoxication should be given.
I.     Murder and Manslaughter
       “Murder is the unlawful killing of a human being with malice aforethought.
[Citation.] Malice may be either express or implied. It is express when the defendant
manifests ‘a deliberate intention unlawfully to take away the life of a fellow creature.’
[Citation.] It is implied ‘when no considerable provocation appears, or when the
circumstances attending the killing show an abandoned and malignant heart.’ ” (People
v. Lasko (2000) 23 Cal.4th 101, 107, fn. omitted.) “Murder does not require the intent to
kill. Implied malice—a conscious disregard for life—suffices.” (People v. Bland (2002)
28 Cal.4th 313, 327.)
       “Manslaughter is ‘the unlawful killing of a human being without malice.’
[Citation.] A defendant lacks malice and is guilty of voluntary manslaughter in ‘limited,
explicitly defined circumstances: either when the defendant acts in a “sudden quarrel or
heat of passion” [citation], or when the defendant kills in “unreasonable self-defense” –
the unreasonable but good faith belief in having to act in self-defense [citation].’ ”
(People v. Lasko, supra, 23 Cal.4th at p. 108.) Imperfect self-defense and heat of passion
are not affirmative defenses but shorthand descriptions of the forms of voluntary
manslaughter. (People v. Valenzuela (2011) 199 Cal.App.4th 1214, 1231–1232.)
       Voluntary manslaughter can be committed intentionally, but the specific intent to
kill “is not a necessary element of voluntary manslaughter,” and voluntary manslaughter
is also committed “when one kills unlawfully, and with conscious disregard for life, but
lacks malice because of provocation or imperfect self-defense.” (People v. Rios (2002)
23 Cal.4th 450, 461, fn. 7, italics omitted from original; People v. Martinez (2007) 154
Cal.App.4th 314, 335.)

                                              17.
II.    The Charged and Lesser Included Offenses
       An attempt to commit a crime requires the specific intent to commit that crime,
even if specific intent is not required to commit the underlying crime. (People v.
Gutierrez (2003) 112 Cal.App.4th 704, 710.)
       “Attempted murder requires the specific intent to kill and the commission of a
direct but ineffectual act toward accomplishing the intended killing. [Citation.]” (People
v. Booker (2011) 51 Cal.4th 141, 177–178; People v. Mendoza (1998) 18 Cal.4th 1114,
1123 (Mendoza).) “Intent to unlawfully kill and express malice are, in essence, ‘one and
the same.’ ” (People v. Smith (2005) 37 Cal.4th 733, 739.) Thus, while murder may be
premised on a conscious disregard for life, attempted murder requires the specific intent
to kill. (Ibid.) In addition, the crime of attempted murder is not divided into degrees, but
the prosecution may seek a finding that the attempted murder was willful, deliberate, and
premeditated for purposes of sentence enhancement. (Id. at p. 740.)
       In contrast to the completed offense of voluntary manslaughter, the lesser included
offense of attempted voluntary manslaughter similarly requires the specific intent to kill.
(People v. Montes (2003) 112 Cal.App.4th 1543, 1549–1550; People v. Gutierrez, supra,
112 Cal.App.4th at p. 710; People v. Lasko, supra, 23 Cal.4th at p. 107; People v. Bland,
supra, 28 Cal.4th at pp. 327–328.)
       It is well settled that attempted voluntary manslaughter is a lesser included offense
of attempted murder. (People v. Millbrook (2014) 222 Cal.App.4th 1122, 1137.) In this
case, the court instructed on attempted murder, with attempted voluntary manslaughter,
based on both heat of passion or imperfect self-defense, as the only lesser included
offense.
III.   Voluntary Intoxication
       Evidence of voluntary intoxication is admissible only when the defendant is
charged with a specific intent crime, and only on the issue of whether the defendant
actually formed the required specific intent for that crime. (§ 29.4, subd. (b); People v.

                                            18.
Berg (2018) 23 Cal.App.5th 959, 965–966; Mendoza, supra, 18 Cal.4th at pp. 1121–
1122, 1124.)
       Evidence of voluntary intoxication is admissible to raise a reasonable doubt as to
whether defendant had the specific intent required to prove both attempted murder and
attempted voluntary manslaughter, since both the charged and lesser included offenses
were specific intent crimes. (See, e.g., People v. Castillo (1997) 16 Cal.4th 1009, 1016.)
IV.    The Court’s Instructional Duties
       “ ‘In criminal cases, even in the absence of a request, a trial court must instruct on
general principles of law relevant to the issues raised by the evidence and necessary for
the jury’s understanding of the case.’ [Citation.] That duty extends to ‘ “instructions on
the defendant’s theory of the case, including instructions ‘as to defenses “ ‘that the
defendant is relying on …, or if there is substantial evidence supportive of such a defense
and the defense is not inconsistent with the defendant’s theory of the case.’ ” ’ ” ’
[Citation.] But ‘ “when a defendant presents evidence to attempt to negate or rebut the
prosecution’s proof of an element of the offense, a defendant is not presenting a special
defense invoking sua sponte instructional duties. While a court may well have a duty to
give a ‘pinpoint’ instruction relating such evidence to the elements of the offense and to
the jury’s duty to acquit if the evidence produces a reasonable doubt, such ‘pinpoint’
instructions are not required to be given sua sponte and must be given only upon
request.” ’ ” (People v. Anderson (2011) 51 Cal.4th 989, 996–997.)
       An instruction on voluntary intoxication is a pinpoint instruction, and the trial
court is not required to give this instruction in the absence of a request. (People v.
Bolden (2002) 29 Cal.4th 515, 559; People v. Rundle (2008) 43 Cal.4th 76, 145.) Even
upon request, the defendant is entitled to such an instruction only where there is
substantial evidence the defendant was intoxicated at the time of the crime. (People v.
Verdugo (2010) 50 Cal.4th 263, 265; People v. Williams (1997) 16 Cal.4th 635, 677.)



                                             19.
V.     The Instructions Given in This Case
       During the instructional conference, defense counsel requested the court to give a
pinpoint instruction on voluntary intoxication as relevant to the specific intent required
for both the charged offense of attempted murder and the lesser included offense of
attempted voluntary manslaughter. Over the prosecutor’s objection, the court found
sufficient evidence that defendant was intoxicated, agreed that attempted voluntary
manslaughter was also a specific intent offense, and stated it would give the requested
instructions for both the charged and lesser included offenses. The court’s legal and
factual findings were correct.
       As set forth above, the court correctly instructed the jury on the elements of
attempted murder in CALCRIM Nos. 600 and 601, and that attempted murder required
the intent to kill. The court instructed the jury with CALCRIM Nos. 603 and 604 on the
lesser included offense of attempted voluntary manslaughter, based on both heat of
passion and imperfect self-defense, and the instructions correctly stated that both theories
of attempted voluntary manslaughter required the intent to kill.
       While these instructions correctly defined the charged and lesser included
offenses, defendant’s claim of instructional error is based on the court’s failure to modify
the instructions on both intent and voluntary intoxication to address the lesser included
offense.7 CALCRIM No. 251 correctly stated that to find defendant guilty of attempted
murder, or find true the allegations of great bodily injury and use of a dangerous or
deadly weapon, “the person … must not only show he intentionally committed the

       7 While defense counsel requested the pinpoint instruction on voluntary
intoxication as to both attempted murder and attempted voluntary manslaughter, she did
not object when the court read the actual instructions to the jury, or claim the instructions
were erroneous or misleading. As previously noted, when the court chooses to give a
pinpoint instruction, it must do so correctly. (People v. Castillo, supra, 16 Cal.4th at
p. 1015.) Where the defendant asserts that a given instruction was legally incorrect, an
objection is not required and the issue may be addressed on appeal. (People v. Smithey
(1999) 20 Cal.4th 936, 976–977, fn. 7.)

                                             20.
prohibited act, but must do so with a specific intent. The act and specific intent required
are explained in the instruction for that crime or allegation,” but this instruction also
stated: “The specific intent required for the crime of attempted murder is intent to kill.”
(Italics added.) This instruction was not modified to state that attempted voluntary
manslaughter also required the specific intent to kill.
       CALCRIM No. 3426 on voluntary intoxication correctly stated the jury could
consider evidence, if any, of defendant’s voluntary intoxication in a limited way, “only in
deciding whether the defendant acted with specific intent,” butit also stated: “In
connection with the charge in Count 1, the People have the burden of proving beyond a
reasonable doubt that the defendant acted with specific intent to kill. If the People have
not met this burden, you must find the defendant not guilty of attempted murder. You
may not consider evidence of voluntary intoxication for any other purpose.” (Italics
added.) This instruction was not modified to state that voluntary intoxication could also
be considered in determining if defendant acted with the intent to kill required for
attempted voluntary manslaughter.
       While a trial court does not have a sua sponte duty to instruct on voluntary
intoxication, “if it does instruct …, it has to do so correctly.” (Mendoza, supra,
18 Cal.4th at p. 1134.) The court should have modified CALCRIM No. 251 to state that
attempted voluntary manslaughter required specific intent, and CALCRIM No. 3426 to
state that evidence of voluntary intoxication was also relevant to negate the specific intent
required for attempted voluntary manslaughter.
VI.    Prejudice
       We must thus determine whether the instructional errors on voluntary intoxication
and attempted voluntary manslaughter were prejudicial.
       Defendant acknowledges that CALCRIM Nos. 603 and 604 correctly stated the
elements of attempted voluntary manslaughter, based on both theories, and that one
element was proof of an intent to kill. However, defendant asserts the failure to give

                                             21.
accurate and complete instructions in CALCRIM Nos. 251 and 3426 on specific intent,
attempted voluntary manslaughter, and voluntary intoxication removed a factual issue
from the jury’s consideration, prohibited the jury from considering voluntary intoxication
for any purpose other than attempted murder, the omission violated his due process right
to present a defense, and the instructional errors are subject to review under Chapman v.
California (1967) 386 U.S. 18.
          Defendant further argues the errors are not harmless beyond a reasonable doubt
under Chapman because “there is a reasonable likelihood that the jurors applied the
instructions in a way that prevented the consideration of constitutionally relevant defense
evidence on whether [he] had the specific intent to kill required for attempted voluntary
manslaughter, or whether he could not form that intent due to voluntary intoxication. [¶]
[¶] Had the jury been instructed that voluntary intoxication could also negate the specific
intent required for attempted voluntary manslaughter, it cannot be said beyond a
reasonable doubt that the jury would not have acquitted [defendant] of that offense as
well.”
          As previously noted, “[a]though a trial court has no sua sponte duty to give a
‘pinpoint’ instruction on the relevance of evidence of voluntary intoxication, ‘when it
does choose to instruct, it must do so correctly.’ [Citation.] We apply the ‘reasonable
probability’ test of prejudice to the court’s failure to give a legally correct pinpoint
instruction.” (People v. Pearson (2012) 53 Cal.4th 306, 325, fn. omitted.) The failure to
give a fully inclusive pinpoint instruction on voluntary intoxication d oes not deprive a
defendant of his due process right to a fair trial and present a defense. (Id. at p. 325,
fn. 9.)
          If the court erroneously instructs the jury on voluntary intoxication as to whether it
negates the requisite mental state for an offense, the error is subject to review under
People v. Watson (1956) 46 Cal.2d 818. (People v. Atkins (2001) 25 Cal.4th 76, 93.) An
instructional error that limits the jury’s consideration of voluntary intoxication evidence

                                               22.
is “subject to the usual standard for state law error,” under which “ ‘the court must
reverse only if it also finds a reasonable probability the error affected the verdict
adversely to defendant.’ ” (Mendoza, supra, 18 Cal.4th at pp. 1134; id. at pp. 1134–
1135.)
         We review defendant’s claims of instructional error de novo. (People v.
Posey (2004) 32 Cal.4th 193, 218.) The instructions must be reviewed “as a whole to
determine whether it is ‘reasonably likely the jury misconstrued the instructions as
precluding it from considering’ the intoxication evidence” in deciding the lesser included
offense of attempted voluntary manslaughter. (Mendoza, supra, 18 Cal.4th at p. 1134.)
The omission of an instruction on a defense is not prejudicial if the factual question posed
by the omitted instruction was necessarily resolved adversely to the defendant under
other, properly given instructions. (People v. Wright (2006) 40 Cal.4th 81, 98–99.)
         Defendant alternatively asserts the instructional errors in this case are still
prejudicial under Watson: “Given the acquittal on attempted murder, there is a
reasonable chance that a properly instructed jury would have determined from the strong
and undisputed evidence of [defendant’s] voluntary intoxication that he could not form
the necessary specific intent to kill. In that event, he would have also been acquitted of
attempted voluntary manslaughter.” Defendant thus concludes that since the jury
acquitted him of attempted murder “after being instructed that voluntary intoxication
could negate the specific intent to kill required for attempted murder,” there is a
reasonable probability under Watson “that a properly instructed jury would have
determined from the strong and undisputed evidence of [defendant’s] voluntary
intoxication that he also could not form the necessary specific intent to kill that is
required for attempted voluntary manslaughter,” and he would have been acquitted.
         Analysis
         We find the instructional errors in this case were not prejudicial based on the
entirety of the instructions and the record. First, the jury was correctly instructed on the

                                                23.
elements of attempted voluntary manslaughter under the theories of heat of passion and
imperfect self-defense, and that the offense required defendant have the intent to kill
under both theories. Defendant was found not guilty of attempted murder, and guilty of
the lesser included offense of attempted voluntary manslaughter. We cannot say that this
verdict resulted from the jury’s finding that defendant’s voluntary intoxication negated
the specific intent required for attempted murder. Instead, the record equally supports the
conclusion that the jury reached these verdicts by relying on either imperfect self-defense
or heat of passion, based on the trial evidence about the heated disputed and possible
misunderstandings between defendant and Surender, independent of defend ant’s alleged
intoxication.
       We further note the court correctly instructed the jury with CALCRIM Nos. 3145
and 3160 on the elements of the enhancements alleged as to both the charged and lesser
included offenses – personal use of a deadly weapon and infliction of great bodily injury.
These two instructions stated that if the jury found defendant guilty of either attempted
murder or attempted voluntary manslaughter, the jury also had to determine if each
enhancement was true. Moreover, CALCRIM No. 251 addressed the specific intent
required not only for attempted murder but also for the two enhancements: “… For you
to find a person guilty of the crime of attempted murder or to find the allegations of great
bodily injury and use of a dangerous or deadly weapon true, the person … must not only
show he intentionally commit the prohibited act, but must do so with a specific intent.”
(Italics added.) The voluntary intoxication instruction stated the jury could consider
evidence, if any, of defendant’s voluntary intoxication “only in deciding whether the
defendant acted with specific intent.” (Italics added.)
       “ ‘We presume that jurors comprehend and accept the court’s directions.
[Citation.] We can, of course, do nothing else. The crucial assumption underlying our
constitutional system of trial by jury is that jurors generally understand and faithfully
follow instructions.’ ” (People v. Homick (2012) 55 Cal.4th 816, 867.) The jury was

                                             24.
instructed that if it convicted defendant of the lesser included offense of attempted
voluntary manslaughter, it still had to address the two enhancements, that both
enhancements required proof of specific intent, and that it could consider whether
evidence of defendant’s voluntary intoxication negated the requisite specific intent. The
jury herein found defendant not guilty of the charged offense of attempted murder, guilty
of the lesser included offense of attempted voluntary manslaughter and, more
importantly, found true both enhancements that he personally used a deadly weapon and
personally inflicted great bodily injury. The jury’s guilty verdict on attempted voluntary
manslaughter and true findings on both enhancements show that it rejected any claim that
defendant’s voluntary intoxication undermined his specific intent in this case, such that
any instructional errors were not prejudicial. In addition, by finding the personal use
enhancement true, the jury necessarily found the People met the burden of proving
beyond a reasonable doubt that defendant “intentionally stabbed” Surender, as stated in
CALCRIM No. 3145, further indicating that it rejected his testimony that he did not
intentionally stab Surender.
       Defendant further argues the instructional errors were prejudicial because the
errors prevented the jury from relying on defendant’s voluntary intoxication to negate the
specific intent required for attempted voluntary manslaughter, and that in the absence of
the errors, he would not have been convicted of any offense. In her closing argument,
defense counsel did not address any issues regarding voluntary intoxication and
attempted voluntary manslaughter. Instead, counsel argued defendant was not guilty of
any offense based on either perfect self-defense and/or accident, and cited defendant’s
trial testimony that Surender initially attacked him in the truck cab, he was afraid of
Surender and Mukesh, he pulled his knife in the parking lot because he thought they were
both going to attack him, Surender lunged at him and was stabbed once by accident, he
never intended to stab Surender, and the stabbing occurred in the parking lot behind
Surender’s parked car and not inside the car.

                                             25.
       The jury was correctly instructed that it could find defendant not guilty of any
crime based on either perfect self-defense and/or accident. A person is not guilty of a
crime if the act charged was committed “through misfortune or by accident, when it
appears that there was no evil design, intention, or culpable negligence.” (§ 26 (5).)
“The accident defense amounts to a claim that the defendant acted without forming the
mental state necessary to make his or her actions a crime.” (People v. Lara (1996) 44
Cal.App.4th 102, 110.) “For perfect self-defense, one must actually and reasonably
believe in the necessity of defending oneself from imminent danger of death or great
bodily injury. [Citation.] A killing committed in perfect self-defense is neither murder
nor manslaughter; it is justifiable homicide.” (People v. Randle (2005) 35 Cal.4th 987,
994, overruled on another ground in People v. Chun (2009) 45 Cal.4th 1172, 1201.) The
defense of perfect self-defense also applies to an attempted killing. (People v. Randle, at
p. 994.)
       “Appellate review under Watson … focuses not on what a reasonable
jury could do, but what such a jury is likely to have done in the absence of the error under
consideration. In making that evaluation, an appellate court may consider, among other
things, whether the evidence supporting the existing judgment is so relatively strong, and
the evidence supporting a different outcome is so comparatively weak, that there is no
reasonable probability the error of which the defendant complains affected the result.”
(People v. Breverman (1998) 19 Cal.4th 142, 177.)
       It is not reasonably probable that defendant would have been acquitted of all
charges absent the instructional error. If the jury found defendant accidentally stabbed
Surender or had a reasonable belief in self-defense, it would have found him not guilty of
any criminal offense, including attempted voluntary manslaughter, regardless of the
voluntary intoxication instruction. Defendant’s trial claims of accident and perfect self-
defense, and his bid for an acquittal, were undermined by the undisputed physical
evidence at the scene. Defendant testified that he pulled the knife in self-defense and

                                            26.
accidentally stabbed Surender when they were standing in the parking lot behind
Surender’s parked car; it was undisputed there was a pool of blood on the driver’s seat of
Surender’s car, blood drops led into the store, and there was no evidence of blood behind
Surender’s car. Defendant testified that he stabbed Surender one time when Surender
lunged or jumped at him; Surender’s treating physician testified that he suffered two
linear lacerations on the right side of his chest that penetrated his chest cavity about three
inches and nicked an artery, he had another laceration on his left hand and a cut on his
shoulder, and that testimony was not disputed. Finally, defendant testified that he got
into his truck cab and waited for the police to arrive; it was undisputed that when the
officers arrived, defendant was sitting in the driver’s seat of Surender’s car with the
engine running.
       We conclude the instructional errors were not prejudicial.
                                      DISPOSITION
       The judgment is affirmed.




                                             27.